Title: To George Washington from Brigadier General Anthony Wayne, 28 September 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fort Mont[gomer]y [N.Y.] 28th Sepr 1779
        
        I have in Company with Sevl field officers reconnoitred the Ground in the vicinity of Haverstraw Forge and the roads & avenues leading to it & find a very strong & advantegious position about a mile in the rear or Westward of the forge each flank covered by Strong ground and roads to retire either by the left to June’s or under the foot of the Mountain to Sufferan’s—this position will at once Cover the Country—prevent a trade being carried on with the enemy and probably may afford a field for something to be done in—one of the Piquets will be posted in a position that gives a Comm[andin]g & perfect View of stoney Point & every part of the River from the lower end of Haverstraw bay to far up at Peeks Kill—but as a Light Corps we have no occation to be ⟨fixed⟩ to any Local spot but to move & take such position, from time to time as will most Distress & Distract the Enemy—we shall by this means—use or destroy the forage in that Country—which otherwise will Inevitably fall into the hands of the British.
        
        shou’d the Siege of Stoney Point take place this will also be a proper position for part of the Covering army—& the sooner we take post there, the more ⟨we⟩ shall help to facilitate its reduction—by preventing them from Obtaining a Supply of Wood & Forage.
        but shou’d this proposition not meet your Excellency’s approbation—perhaps you may think of some other that will give us room [to] Manoeuvre: any move will be some Alleviation both to Officers & men as our Ordinary Guards & Relievs require upwards of 600 Rank & file with a proportion of Officers daily—this together with the frequent scouts & movements towards the Enemy keeps us all on duty near two days out of three—our supplies should a movement of this nature take place will come from pomptown by the way of Suffran’s—we shall want a few Waggons, twelve will be sufficient—for our purpose.
        I will do myself the honor of waiting on you this afternoon or to-morrow morng. Interim believe me with sincere Esteem your Excellency’s most Obt & very Hume Sert
        
          Anty Wayne
        
      